ON RETURN TO REMAND
McMillan, judge.
This cause was remanded to the trial court for a hearing in accordance with Ex parte Branch, 526 So.2d 609 (Ala.1987). The trial court has returned its findings of-fact, it concluded that the district attorney did not present racially neutral explanations for its strikes against black members of the venire in accordance with Ex parte Branch, supra. Therefore, the trial court has granted a mistrial. As the trial court was in the best position to make this determination, and no error in judgment is apparent on the face of the record, this appeal is dismissed. See Scales v. State, 539 So.2d 1074 (Ala.1988).
OPINION EXTENDED; APPEAL DISMISSED.
All Judges concur.